Citation Nr: 1018108	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  03-00 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right eye cataract.

2.   Entitlement to service connection for left eye 
disability.

3.  Entitlement to service connection for stomach disability 
as secondary to dental condition.

4.  Entitlement to an increased rating for service-connected 
bilateral recurrent hernia, status-post herniorrhaphy, 
currently evaluated 20 percent disabling.

5.  Entitlement to an increased rating for service-connected 
tender scar, residuals of left herniorrhaphy, currently 
evaluated 10 percent disabling.

6.  Entitlement to an increased rating for service-connected 
tender scar, residuals of right herniorrhaphy, currently 
evaluated 10 percent disabling.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

Increased rating claims

The Veteran was originally service-connected for right and 
left scar residuals of inguinal hernia operations in a May 
1955 rating decision.  He was assigned noncompensable 
disability ratings, effective July 20, 1954.  In a September 
1995 rating decision, the Veteran was service-connected for 
bilateral recurrent inguinal hernias; a 20 percent disability 
rating was assigned effective February 27, 1995.  A March 
1999 rating decision confirmed and continued the 20 percent 
evaluation.  The Veteran disagreed with the assigned rating 
and perfected his appeal by filing a timely VA Form 9 in July 
1999.  However, in a December 2000 statement, the Veteran 
expressed his satisfaction with the currently assigned rating 
and withdrew his appeal.  See 38 C.F.R. § 20.204 (2009).  
Also, in a December 2000 rating decision, the RO increased 
the disability ratings assigned to the right and left scar 
residuals to 10 percent each, effective December 7, 1998.

In August 2001, the Veteran filed a claim of entitlement to 
increased disability ratings for the service-connected 
bilateral recurrent inguinal hernia and right and left scar 
residuals of herniorrhaphies.  A January 2002 rating decision 
confirmed and continued the previously assigned disability 
ratings.  The Veteran disagreed with the rating decision and 
perfected his appeal by filing a timely substantive appeal 
[VA Form 9] in January 2003.

Right eye cataract claim

The Veteran's claim of entitlement to service connection for 
cataract of the right eye was denied by the RO in a November 
2002 rating decision.  The Veteran disagreed with the denial 
and perfected his appeal by filing a timely substantive 
appeal in January 2003.

In October 2003, the Veteran was scheduled to appear at the 
Cleveland RO to have a personal hearing with a Veterans Law 
Judge.  The Veteran failed to appear for said hearing, and he 
has not since asked for it to be rescheduled.  Accordingly, 
the hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2009).

Prior Board Remand

In a January 2004 Board Remand, the increased rating and 
right eye cataract claims were remanded for further 
development.  The VA Appeals Management Center (AMC) 
continued the previous denials in supplemental statements of 
the case (SSOCs) dated July 2007, February 2008, and June 
2009.  The Veteran's VA claims folder has been returned to 
the Board for further appellate proceedings.

In March 2006, the Veteran testified at a formal RO hearing 
before a decision review officer.  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.



Stomach disability claim

In February 2008, the Veteran filed a claim of entitlement to 
service connection for stomach disability as secondary to a 
dental condition.  His claim was denied by the RO in a 
November 2008 rating decision.  The Veteran disagreed with 
the decision and perfected his appeal by filing a timely 
substantive appeal in July 2009.

The Board notes that the Veteran previously filed claims of 
entitlement to service connection for a stomach condition in 
April 1955, May 1963, and in May 1974.  However, a review of 
the claims folder shows that the RO treated the Veteran's 
previous stomach condition claim as one of entitlement to 
service connection for a small bowel obstruction.  
Accordingly, the Board agrees with the RO that the Veteran's 
current claim of entitlement to service connection for a 
stomach condition, described by the Veteran as an upset 
stomach, is a new and distinct claim from those previously 
filed.

Issues not on appeal

In addition to the stomach condition claim, the November 2008 
rating decision also denied service connection for a dental 
condition and a small bowel obstruction.  A review of the 
claims folder demonstrates that the Veteran did not disagree 
with the RO's denial of those two issues.  Critically, his 
December 2008 NOD referred only to the stomach disability 
which was also denied in the November 2008 rating decision.  
Accordingly, the issues of entitlement to service connection 
for a dental condition and service connection for a small 
bowel obstruction are not in appellate status.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran's currently diagnosed right eye 
cataract is due to his military service.

2.  The Veteran is not currently service-connected for a 
dental condition.

3.  The medical evidence of record shows that the Veteran's 
service-connected bilateral inguinal hernias are readily 
reducible and do not require use of a truss or belt.

4.  The Veteran is receiving the maximum schedular rating for 
his service-connected scar, residual of right herniorrhaphy.

5.  The Veteran is receiving the maximum schedular rating for 
his service-connected scar, residual of left herniorrhaphy.

6.  The evidence does not show that the Veteran's service-
connected bilateral inguinal hernias and scar residuals of 
right and left herniorrhaphies are so exceptional or unusual 
that referral for extraschedular consideration by the 
designated authority is required.


CONCLUSIONS OF LAW

1.  A right eye cataract was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  The Veteran's stomach disability is not proximately due 
to or the result of a service-connected dental condition.  38 
C.F.R. § 3.310 (2009).

3.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 20 percent disability rating 
for the service-connected bilateral inguinal hernias have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2009).

4.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent disability rating 
for service-connected scar, residual of right herniorrhaphy 
has not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2009).

5.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent disability rating 
for service-connected scar, residual of left herniorrhaphy 
has not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2009).

6.  The application of extraschedular provisions is not 
warranted in this case.  
38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
right eye disability and a stomach condition.  He also seeks 
entitlement to increased disability ratings for service-
connected bilateral inguina hernias and service-connected 
scars, residuals of left and right herniorrhaphies.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

Stegall concerns

In January 2004, the Board remanded the case in order for the 
agency of original jurisdiction to send the Veteran a 
complete VCAA letter as to his increased disability and right 
eye cataract claims.  The VBA was also to obtain a medical 
nexus opinion as to the right eye claim and updated VA 
examinations as to the bilateral inguinal hernias and scars 
claims.  The claims were then to be readjudicated.  
Extraschedular evaluations were also to be considered by the 
RO at the time of readjudication.  

The record indicates that the Veteran was sent appropriate 
VCAA notice in letters dated January 2004 and September 2004.  
Subsequently, a VA medical nexus opinion and addendum opinion 
were obtained as to the right eye cataract claim and 
associated with the Veteran's claims folder.  The Veteran was 
also afforded updated VA examinations as to the bilateral 
inguinal hernias and scars.  The record shows that the RO 
considered the application of extraschedular ratings in the 
July 2007 SSOC.  As indicated above, SSOCs were issued in 
July 2007, February 2008, and June 2009.  Accordingly, the 
Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for direct and secondary service 
connection in VCAA letters dated May 2002 and February 2008.  
As to the increased rating claims, the Board notes that a 
September 2004 letter informed the Veteran of what was 
required with respect to his claims; specifically, "[t]o 
establish entitlement for an increased evaluation for your 
service connected compensation disability, the evidence must 
show that your service connected disability has gotten 
worse."  
The RO informed the Veteran of VA's duty to assist him in the 
development of his claims in the above-referenced VCAA 
letters.  Specifically, the Veteran was informed that VA 
would assist him in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letters 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also advised in the 
letter that a VA examination would be scheduled if necessary 
to make a decision on his claims.  

The September 2004 letter emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice as to the increased rating claims 
was not provided until September 2004, years after the 
January 2002 RO decision that is the subject of this appeal.  
Crucially, the Veteran's claims were readjudicated in the 
July 2007, February 2008, and June 2009 SSOCs, after he was 
provided with the opportunity to submit additional evidence 
and argument in support of his claims and to respond to the 
VCAA notice.  Therefore, the essential fairness of the 
adjudication was not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim].  Neither the Veteran nor his representative has 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.

In Dingess v. Nicholson, supra, the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice as to the 
stomach condition claim in the February 2008 VCAA letter.  
The letter detailed the evidence considered in determining a 
disability rating, including, "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The letter 
also advised the Veteran as to examples of evidence that 
would be pertinent to determining a disability rating, such 
as on-going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims:  when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination as it pertains to the stomach condition 
claim.  The Board recognizes that the Veteran received notice 
of the evidence considered in determining a disability rating 
as to the increased rating and right eye cataract claims in 
the April 2009 VCAA letter, but he did not receive notice of 
the evidence required to determine an effective date.  With 
respect to the Veteran's increased rating claims, Dingess 
elements (1), (2) and (3) are not at issue since service-
connected was previously granted.  As discussed above, the 
Veteran has been provided of notice of what the evidence must 
show to establish an increased rating, thereby satisfying 
Dingess element (4).  With respect to element (5), because an 
increased rating is being denied, the matter of an effective 
date therefore is moot.  Critically, as the Board concludes 
below that the preponderance is against the Veteran's claims 
for higher evaluations, any questions as to the effective 
date to be assigned are rendered moot.  Therefore, despite 
any inadequate notice provided to the Veteran on this 
element, the Board finds no prejudice to the Veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 
4 Vet. App. 384, 394 (1993).

As to the right eye claim, the element (1), veteran status, 
is not at issue.  Elements (4) and (5), degree of disability 
and effective date, are rendered moot via the RO's denial of 
service connection for the Veteran's claimed disability.  The 
Veteran's claim of entitlement to service connection for 
right eye cataract was denied based on element (3), 
connection between the Veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  Because as discussed below the 
Board is denying the Veteran's claim, elements (4) and (5) 
remain moot.

With respect to the increased rating claim, the Court in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
a veteran:  (1) that, to substantiate a claim, a veteran must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if a veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in VCAA a 
letter dated April 2009, the Veteran was informed that he may 
submit evidence showing that his service-connected disability 
had increased in severity.  In this VCAA letter, the Veteran 
was informed that examples of evidence he should tell VA 
about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect you.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
your possession that you may not have sent us; or reports of 
treatment for your condition while attending training in the 
Guard or Reserve.  Therefore, the Veteran was informed that 
to substantiate a claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

As for the second prong of the holding in Vazquez-Flores, the 
Veteran was provided with specific notice of the applicable 
Diagnostic Codes for the service-connected disabilities in 
the April 2009 VCAA letter.  
As to the third prong of the holding in Vazquez-Flores, in 
the April 2009 VCAA letter, the RO informed the Veteran that 
the rating for his disability can be changed if there are 
changes in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The RO stated that VA uses a schedule 
for evaluating disabilities that is published as title 38 
Code of Federal Regulations, Part 4.  The RO indicated that 
in rare cases, VA can assign a disability level other than 
the levels found in the schedule for a specific condition if 
his impairment is not adequately covered by the schedule.  
The RO stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  As for impact on daily life, the Veteran was 
told that an example of the evidence he should tell VA about 
or give to VA that may affect how VA assigns a disability 
evaluation includes statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the April 2009 VCAA letter the Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how your condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect him.  The Veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA determines the effective date of any benefits 
includes information about continuous treatment or when 
treatment began; service medical records in his possession 
that he may not have sent to VA; or reports of treatment for 
his condition while attending training in the Guard or 
Reserve.  

Accordingly, the Board finds that the Veteran received 
appropriate VCAA notice pursuant to Vazquez-Flores.  Further, 
the Veteran and his representative have not alleged that he 
received inadequate VCAA notice.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008) [holding as to the notice requirements 
for downstream earlier effective date claims following the 
grant of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d.1270 (Fed.Cir. 2009).

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues being decided has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, the 
Veteran's statements, as well as, VA and private treatment 
records.  

Further, as the Board will discuss in detail below, the 
Veteran was most recently afforded VA examinations and 
opinions in September 2004, November 2005, and December 2006 
as to his pending claims.  The VA examination reports reflect 
that the examiners interviewed and examined the Veteran, 
reviewed his past medical history, including his service 
treatment records, documented his current medical conditions, 
reviewed pertinent medical research, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA examination reports are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

The Board recognizes that the Veteran was not afforded a VA 
examination which addressed his claimed stomach disability.  
The Board is aware of the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), which held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease, manifested in accordance with 
presumptive service connection regulations, occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

As will be discussed above, the Veteran explicitly argued 
that he was entitled to service connection for a stomach 
disability as secondary to a dental condition.  A medical 
examination as to the Veteran's stomach disability claim is 
therefore unnecessary in this case, because the Veteran is 
not currently service-connected for a dental condition.  
Under such circumstances, an examination is not required as 
to this claimed disability.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative and, as 
indicated above, he failed to appear at a personal hearing 
before a Veterans Law Judge.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision as to the 
issues on appeal.


Service Connection for Right Eye Cataract

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence, generally medical, of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran is claiming entitlement to service connection for 
right eye cataracts, which he contends are due to his active 
military service.  See, e.g., the Veteran's claim dated March 
2002.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

It is undisputed that the Veteran is currently diagnosed with 
cataracts of the right eye, as is evidenced by the October 
2002 VA examination.  Hickson element (1) is, therefore, 
satisfied.

With regard to Hickson element (2), the Veteran contends that 
his right eye cataracts developed as a result of a punch to 
the eye he received during his military service.  See the 
Veteran's claim dated March 2002.  The Veteran's service 
treatment records are unclear as to trauma to the right eye; 
rather, these records clearly show that he was punched in the 
face in a fight in January 1954 and sustained a black left 
eye.  There is no indication that his right eye was struck in 
this fight, as the Veteran now alleges.  However, the Board 
notes that a psychiatric report from service dated June 15, 
1954 indicated that the Veteran had some "moderate 
discoloration of the periorbicular region of his right eye."  
Accordingly, the Board finds that this is sufficient to 
satisfy Hickson element (2).  

Turning to crucial Hickson element (3), medical nexus, the 
only competent medical opinion of record concerning the issue 
of medical nexus is the November 2005 VA medical opinion.  
Specifically, the VA physician indicated that he reviewed the 
Veteran's VA claims folder and based upon this information he 
concluded, "[i]t is NOT likely that any trauma sustained by 
the patient was the cause of his cataract problem.  Further, 
any periorbital discoloration is likely related to 
periorbital trauma, however, this is not likely related to 
his cataract problem."  [Emphasis as in original].

The November 2005 VA medical opinion appears to have been 
based upon thorough review of the record and thoughtful 
analysis of the Veteran's entire history.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  Moreover, the VA opinions appear to 
be consistent with the Veteran's medical history, which is 
absent any diagnosis of right eye cataracts until December 
2001.  

The Board notes that the Veteran was previously afforded a VA 
examination in October 2002 as to his right eye cataracts.  
At that time, the VA examiner did not review the Veteran's 
claims folder and concluded that "[i]t is as least as likely 
as not that the patient's cataract [right eye] may be 
remotely related to a history of ocular trauma.  This, 
however, cannot be ruled out."  This opinion is clearly 
speculative and, critically, no rationale for the conclusion 
was provided.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence].  Accordingly, it can be afforded little 
weight of probative value.

The Board also notes that a VA outpatient treatment record 
dated in December 2001 denoted a diagnosis of "choroidal 
rupture [right eye] secondary to trauma, old."  Critically, 
the specific nature of this trauma was not described and this 
medical statement is too vague and uncertain to be considered 
to be competent medical evidence.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) [medical evidence which is speculative, 
general or inconclusive in nature cannot support a claim].  

The Veteran has not submitted a medical opinion to contradict 
the conclusions of the November 2005 VA medical opinion.  As 
was explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To the extent that the Veteran or his representative is 
contending that the currently diagnosed cataract of the right 
eye is related to the Veteran's military service, neither is 
competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) (2009) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran and his representative in 
support of the claim are not competent medical evidence and 
do not serve to establish medical nexus.  

To the extent that the Veteran is contending that he has 
experienced right eye cataracts on a continuous basis since 
service, the Board is of course aware of the provisions of 38 
C.F.R. § 3.303(b), discussed in the law and regulations 
section above.  In Savage v. Gober, 10 Vet. App. 488 (1997), 
the Court noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, the lack of evidence of treatment may bear upon 
the credibility of the evidence of continuity.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he has experienced certain symptoms 
such as visual disturbance.  See Washington v. Nicholson, 21 
Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, 
an appellant is competent to provide information regarding 
visible, or otherwise observable symptoms of disability]; see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. 
Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); 
see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The 
Veteran is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu, supra.  Moreover, the 
Board does not find the Veteran's statements concerning 
continuing symptomatology to be credible in light of the 
utterly negative objective evidence for decades after 
service.  The fact that the clinical evidence record does not 
provide support for the Veteran's contentions that he 
experienced continuous right eye cataracts since service is 
highly probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for cataracts of the right eye.  The benefit 
sought on appeal is accordingly denied.


Service Connection for Stomach Disability

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2009); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The Veteran has asserted that he suffers from a stomach 
disability which is due to his currently diagnosed dental 
condition.  See, e.g., the Veteran's claim dated February 
2008.  As an initial matter, the Board observes that the 
Veteran is not currently contending that his claimed stomach 
disability is directly due to his military service.  Rather, 
since filing his February 2008 claim, he has consistently 
asserted that he suffered a stomach disability as a result of 
a dental condition.  The Board's discussion will therefore be 
devoted exclusively to the matter of secondary service 
connection.

As detailed above in order to establish service connection 
for a claimed disability on a secondary basis, there must be:  
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra.

As to Wallin element (1), current disability, the medical 
evidence demonstrates that the Veteran is currently diagnosed 
with stomach function disability.  See the VA treatment 
record dated October 2006.  Accordingly, Wallin element (1) 
is satisfied.

With respect to Wallin element (2), the Veteran is not 
currently service connected for a dental condition.  As 
indicated above, the Veteran's claim of entitlement to 
service connection for a dental condition was denied in a 
November 2008 rating decision.  The Veteran did not disagree 
with that denial and the decision became final.  Accordingly, 
the Veteran's claim of entitlement to service connection for 
a stomach disability as secondary to his dental condition 
therefore fails on this basis.

As such, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
stomach disability as secondary to a dental condition.  The 
benefit sought on appeal is accordingly denied.

Increased Rating for Bilateral Recurrent Hernias

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

The Veteran's bilateral inguinal hernias are currently rated 
as 20 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7338 [hernia, inguinal].

Prior to this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating gastrointestinal 
disabilities.  See 67 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].  The Board notes, however, that 
Diagnostic Code 7338 is the same under both the old and new 
regulations.

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, 
inguinal], a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  A 
10 percent rating is warranted where a postoperative the 
inguinal hernia is recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent evaluation is 
warranted for a small hernia which is postoperative and 
recurrent or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  A 60 percent 
evaluation is warranted for a large, postoperative, recurrent 
hernia that is not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.

Note:  Add 10 percent for bilateral involvement, providing 
the second hernia is compensable.

Analysis

As noted above, the Veteran's service-connected bilateral 
inguinal hernias are rated under Diagnostic Code 7338, which 
deals specifically with inguinal hernias.  The Veteran has 
not suggested that another diagnostic code be used or would 
otherwise be more appropriate.  The Board therefore concludes 
that Diagnostic Code 7338 is the most appropriate in rating 
the Veteran's service-connected bilateral inguinal hernias.

Under Diagnostic Code 7338, one disability rating is assigned 
for bilateral inguinal hernias.  The more disabling hernia is 
rated according to the schedular criteria, and if the other 
hernia is compensably disabling (10 percent or more), an 
additional 10 percent (but no more) is added due to bilateral 
involvement.

The Veteran's service-connected bilateral hernia disability 
is currently rated as 20 percent disabling.  Applying 
Diagnostic Code 7338, the RO determined that the Veteran's 
left and right inguinal hernias were each entitled to a 10 
percent disability rating.  In order for an increased 
disability rating to be assigned, one or the other hernia 
must be rated 30 percent or higher.

To warrant a 30 percent disability rating under Diagnostic 
Code 7338, the evidence must show a small hernia which is 
postoperative and recurrent or unoperated irremediable, and 
not well supported by a truss, or not readily reducible.

In this case, the medical evidence reveals that the Veteran 
hernias are manifested by similar symptoms, to include 
complaints of pain.  Both the Veteran's left and right 
inguinal hernias have had surgeries which have resulted in 
bilateral repair scars.  The December 2006 VA examiner noted 
that the examination showed residual of a left inguinal 
hernia, which was reducible to palpation.  A right inguinal 
hernia was not present.  

The criteria for the assignment of a 30 percent or higher 
disability rating have not been met with respect to either 
hernia.  The medical evidence indicates that both of the 
Veteran's hernias have been recurrent and readily reducible.  
Indeed, the evidence demonstrates that the previous surgeries 
(two on the left and one on the right) were able to 
successfully reduce (correct) the Veteran's condition.  
Moreover, while these hernias are postoperative and 
recurrent, there is no indication that either is not well 
supported by a truss, or not readily reducible.  The left 
hernia identified during the most recent VA examination was 
determined to be readily reducible.  Nowhere in the evidence 
is it suggested that the Veteran has ever utilized a truss or 
other medically indicated support for either hernia, or that 
such is required.  

All of the requirements for a 30 percent rating are not met.  
This is a conjunctive set of criteria; both must be present 
to warrant compensation at the 30 percent level.  See Melson 
v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; C.f., 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

Because all of the conjunctive criteria for the assignment of 
a 30 percent rating are not satisfied, that rating cannot be 
assigned.

As noted in the law and regulations section above, separate 
evaluations cannot be assigned for each hernia when there is 
bilateral involvement.  Diagnostic Code 7338 provides and 10 
percent will be added based on bilateral involvement.  In 
this case, each hernia is appropriately rated 10 percent 
under the schedular criteria.  The Veteran's total disability 
rating for his inguinal hernias is therefore 20 percent.

For these reasons, a disability rating in excess of the 
currently assigned 20 percent under Diagnostic Code 7338 is 
not warranted.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2009); Fanning v. Brown, 4 Vet. App. 
225 (1993).

As will be discussed in detail below, the Veteran is already 
service-connected for scar residuals of the right and left 
inguinal herniorrhaphies.  

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
Veteran's claim for increased disability ratings was filed on 
August 27, 2001.  The question to be answered by the Board, 
therefore, is whether any rating other than 20 percent should 
be assigned for the relevant time period under consideration, 
August 27, 2000 to the present.  

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's bilateral 
inguinal hernia disability became severe enough to warrant a 
rating in excess of 20 percent at any time from August 27, 
2000.  Specifically, the Board reviewed multiple VA 
examination reports as well as VA and private treatment 
records.  The examination report and treatment records do not 
identify inguinal hernia symptomatology which was more severe 
than that which was documented in the December 2006 VA 
examination report.  

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's service-
connected bilateral inguinal hernias were more or less severe 
during the appeal period.  


Increased Ratings for Residual Scars, Status Post Inguinal 
Herniorrhaphy

As the resolution of these claims involves the application of 
identical law to similar facts, the Board will address these 
issues together for the sake of economy.

Relevant law and regulations

The law and regulations pertaining generally to disability 
ratings has been set forth above and will not be repeated 
here.

While these claims were pending, the applicable rating 
criteria for the skin (including scars) were amended, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002).  The January 2002 rating decision reflects that the RO 
evaluated the Veteran's disabilities under the previous 
criteria.  The subsequent SSOCs reflect that the RO has 
evaluated the Veteran's disabilities under the revised 
criteria.  Thus, there is no prejudice in the Board's 
considering these issues.  See Bernard, supra.

Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
Veteran's service-connected scars under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2009); VAOPGCPREC 
3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).

	(i.) The former rating criteria

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7800 through 7805 (2002).

Diagnostic Code 7800 provided ratings for scars of the head, 
face, or neck.  Diagnostic Codes 7801 and 7802 provided 
ratings for scars from second and third degree burns.  
Obviously, these provisions are not for application, given 
the nature of the Veteran's disabilities which consist of 
postoperative residual scars.  Under Diagnostic Code 7803, a 
maximum 10 percent rating was assigned for scars which are 
poorly nourished, with repeated ulceration.  There is no 
evidence of such scars in this case.

Under former Diagnostic Code 7804, a maximum 10 percent was 
assigned for scars which are tender and painful on objective 
demonstration.  No higher rating was available under these 
provisions.  Under Diagnostic Code 7805, scars may be rated 
based on limitation on function of the part affected.

	(ii.) The current schedular criteria

Current Diagnostic Code 7800, like its predecessor, concerns 
scars of the head, face or neck and is therefore not 
applicable to this case.  Current Diagnostic Codes 7801 and 
7802, pertaining to scars, other than head, face, or neck, 
are also not applicable.  Diagnostic Code 7801 concerns scars 
which are deep and cause limited motion, of which there is no 
evidence in this case.  Current Diagnostic Code 7802, 
although concerning superficial scars, is also not 
applicable, since the clinical evidence establishes that the 
service-connected scars involve an area far less than that 
required for a compensable rating under that diagnostic code 
[929 square centimeters or 144 square inches].  VA 
examination reports dated in September 2004 indicates that 
the Veteran's scars are narrow, measuring less than one 
centimeter in width, and measure 12 centimeters each in 
length.  These measurements, even in combination, do not come 
close to approximating the 929 square centimeters which is 
required for a compensable rating.

Under the new criteria, a maximum 10 percent rating is 
warranted for superficial, unstable scars under Diagnostic 
Code 7803.  As noted above, instability is not demonstrated 
with respect to any of the service-connected scars.

A 10 percent rating is warranted for superficial scars that 
are painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2009).

Diagnostic Code 7805 has not been changed.  Scars may also be 
evaluated on the basis of any related limitation of function 
of the body part that they affect.

Analysis

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's left and right herniorrhaphy scars have been 
rated under Diagnostic Code 7804 [tender, painful scars].  As 
the Veteran's complaints of painful scars were noted by the 
September 2004 examiner, the Board finds that it is 
appropriate to rate the right and left herniorrhaphy scars 
under Diagnostic Code 7804.  Additionally, there is no 
evidence that the scars affect the Veteran's trunk or 
abdominal muscle function.  While the Veteran reported vague 
complaitns of abdominal tenderness during the September 2004 
examination, he reported no additional loss of function other 
than increased discomfort during flare-ups.  The examiner 
notably concluded that there was no limitation of motion or 
other functional limitation caused by the Veteran's scars.  
Accordingly, a rating under Diagnostic Code 7805 is not 
warranted.  

Other diagnostic codes used for rating scars are not 
applicable to the Veteran's service-connected scars.  The 
Veteran has not suggested that the use of any other 
diagnostic code would be more appropriate.  The Veteran is 
receiving the maximum schedular rating, 10 percent, for the 
right and left herniorrhaphy scars under both the current and 
former versions of Diagnostic Code 7804.

Hart considerations

The Veteran's claim for increased disability ratings of the 
right and left herniorrhaphy scars was filed on August 27, 
2001.  The question to be answered by the Board, therefore, 
is whether any ratings other than the currently assigned 10 
percent ratings should be assigned for the relevant time 
period under consideration, August 27, 2000 to the present.  

Critically, the Veteran has been assigned 10 percent 
disability ratings for the right and left herniorrhaphy scars 
since December 7, 1998.  As such, the Veteran has been in 
receipt of the maximum schedular ratings throughout the 
entire period under consideration.  Accordingly, higher 
schedular ratings are an impossibility.




Extraschedular Considerations

The Veteran did not expressly raise the matter of his 
entitlement to extraschedular ratings for his service-
connected disabilities.  However, he has asserted that his 
ability to maintain gainful employment has been negatively 
impacted by his bilateral hernia symptomatology.  Moreover, 
the Veteran is currently assigned the maximum schedular 
rating for his scars of right and left herniorrhaphies, so as 
a practical matter the only way that additional disability 
can be assigned is via an extraschedular rating.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).

Under Thun v. Peake, 22 Vet.  App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The Board has thoroughly reviewed the Veteran's statements 
concerning the severity of his bilateral inguinal hernia 
symptomatology.  However, the medical evidence does not 
demonstrate that he is unable to maintain gainful employment 
as a result of this service-connected disability.  
Critically, the September 2004 VA examiner noted that "[t]he 
Veteran's inguinal hernias . . . do not affect his usual 
occupation or daily activity."  Moreover, as to the service-
connected scars of the right and left herniorrhaphies, the VA 
examination report dated September 2004 documents the 
Veteran's complaints of debilitating pain which he attributes 
to the service-connected scars.  However, the VA examiner 
noted that the Veteran's "current complaints of tenderness 
of the skin in areas distal to and remote from his abdominal 
scars are consistent with normal anatomy, physiology, and his 
abdominal scars are not consistent on serial exam when the 
Veteran is distracted."  The September 2004 VA examiner 
concluded, "[t]he pain that the Veteran describes is not 
attributable to the . . . herniorrhaphy scars."

Additionally, the record does not indicate that the Veteran 
has received in-patient treatment due to his bilateral 
inguinal hernia and scar symptomatology during the appeal 
period.  The Board has not identified an exceptional or 
unusual clinical picture as a result of the service-connected 
disabilities.  Nor is there any other aspect of the 
disabilities which may be characterized as exceptional or 
unusual.

Accordingly, the record does not demonstrate any other reason 
why extraschedular ratings should be assigned.  As there is 
no factor which takes the disabilities outside the usual 
rating criteria, the Board has therefore determined that 
referral of the case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


Rice Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a 
total rating based on unemployability due to service- 
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and 
is part of the claim for an increased rating.  The Board 
acknowledges that the Veteran, who is over the age of 75, has 
last worked as a school crossing guard in 1973.  The record 
reflects that he has significant nonservice-connected 
respiratory and cardiovascular conditions along with other 
nonservice-connected disabilities that resulted in a finding 
that he was permanently and totally disabled from January 
1975 thereby establishing entitlement to nonservice-connected 
pension benefits.  A review of the various statements 
submitted by the Veteran during the course of this appeal 
does not reveal any expressly raised claim for TDIU.  
Likewise, the evidence does not show that such a claim has 
been reasonably raised.  Accordingly, consideration of TDIU 
is not warranted.  


ORDER

Entitlement to service connection for right eye cataract is 
denied.

Entitlement to service connection for stomach disability is 
denied.

Entitlement to an increased rating for service-connected 
bilateral inguinal hernias is denied.

Entitlement to an increased rating for service-connected 
scar, residual of right herniorrhaphy is denied.

Entitlement to an increased rating for service-connected 
scar, residual of left herniorrhaphy is denied.


REMAND

During the course of the appeal, the Veteran filed a claim of 
entitlement to service connection for a left eye injury.  
This claim was denied in a July 2007 rating decision.  
Thereafter, the Veteran submitted a statement in July 2007 
whereon he expressed continued disagreement on the decision 
pertaining to his hernia operations as well as his left and 
right eye disabilities.  Likewise, in subsequent statements 
the Veteran expresses disagreement with the denial of 
compensation for his eyes.  

While VA has adjudicated the appeal of the denial of service 
connection for right eye cataracts, the RO has not provided 
the Veteran with a Statement of the Case in response to this 
notice of disagreement of the denial of service connection 
for left eye disability. Because the notice of disagreement 
placed the issue in appellate status, the matter must be 
remanded for the originating agency to issue a Statement of 
the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, this matter is REMANDED to the RO or the AMC, 
for the following actions:

1. The RO or the AMC should issue an SOC 
on the issues of entitlement to service 
connection for left eye disability.  It 
should also inform the Veteran of the 
requirements to perfect an appeal with 
respect to this new issue.

2.  If the Veteran perfects an appeal 
with respect to the issue of entitlement 
to service connection for left eye 
disability, the RO or the AMC should 
ensure that all indicated development is 
completed before the case is returned to 
the Board.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


